Conviction is for possessing marihuana, punishment being five years in the penitentiary.
Prosecution was under what is known as the "Uniform Narcotic Drug Act" passed by the 45th Legislature in 1937, Chapter 169, and found in Vernon's Ann. Tex. P. C., Vol. 2, Cumulative Pocket Part as Art. 725b, Sec. 2.
No bills of exception are brought forward. The only question is the sufficiency of the evidence.
Appellant was arrested on a charge of misdemeanor theft. He was taken to the city jail in Houston. Just before being searched an officer saw him put something in his mouth which looked like a cigarette. It was discovered that this was marihuana, and two other marihuana cigarettes were found in his pockets. The material taken from appellant's mouth and the cigarettes were analyzed by the city chemist and found to be marihuana.
The evidence supports the judgment, which is affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.